           Case 2:20-cv-00181-RAJ-DWC Document 12 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROCHELLE SYTSMA,
                                                         CASE NO. 2:20-CV-181-RAJ-DWC
11                             Plaintiff,
                                                         INITIAL PRETRIAL SCHEDULING
12               v.                                      ORDER
13      PHILLIPS 66 COMPANY,

14                             Defendant.

15
            This case has been referred to the undersigned United States Magistrate Judge. Dkt. 8.
16
     The Court has reviewed the parties’ Joint Status Report, Dkt. 11, and issues the following pretrial
17
     schedule:
18
                                            PRETRIAL DATES
19
                                    Event                                           Date
20
        Deadline for Joinder of Additional Parties                               8/27/2020
21
        Deadline for Initial Disclosures                                         9/1/2020
22
        Disclosure of Plaintiff’s Expert Reports under FRCP 26(a)(2)             12/4/2020
23
        Disclosure of Defendant’s Expert Reports under FRCP                       1/4/2021
24      26(a)(2)


     INITIAL PRETRIAL SCHEDULING ORDER - 1
           Case 2:20-cv-00181-RAJ-DWC Document 12 Filed 08/31/20 Page 2 of 2



 1      All motions related to discovery must be filed by                          1/7/2021

 2      Discovery completed by                                                     2/5/2021

 3      Dispositive motions deadline                                               3/5/2021
           Dispositive motions must be filed pursuant to LCR 7(d)
 4
            These are firm dates that can be changed only by order of the Court, not by agreement of
 5
     counsel or the parties. The Court will alter these dates only upon good cause shown; failure to
 6
     complete discovery within the time allowed is not recognized as good cause.
 7
                                               TRIAL DATE
 8
            A trial date and subsequent pretrial deadlines will be set by the assigned District Judge,
 9
     the Honorable Richard A. Jones, if the case has not been resolved by motion or settlement.
10
                                               DISCOVERY
11
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
12
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
13
     the court, the parties should contact Kim Brye at (253) 882-3811 or via e-mail at: kim_brye @
14
     wawd.uscourts.gov, as soon as possible.
15
                                             SETTLEMENT
16
            If this case settles, plaintiff’s counsel shall notify Kim Brye at (253) 882-3811 or by e-
17
     mail at: kim_brye@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney
18
     who fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline
19
     as the Court deems appropriate.
20
            Dated this 31st day of August, 2020.
21

22
                                                            A
23                                                          David W. Christel
                                                            United States Magistrate Judge
24


     INITIAL PRETRIAL SCHEDULING ORDER - 2
